                      IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA

IN RE:                                        )

DEMETRIC MARBURY,                             )      Case Number: 20-32320

         Debtor.                              )

                                  CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of Debtor’s Amended Chapter 13 Plan dated
April 13, 2021, via electronic transmission and/or first class mail to the Chapter 13 Trustee, the
Bankruptcy Administrator, and all creditors listed below, on this the 13th day of April, 2021:

ALFA Mutual Insurance Company|c/o Chambless Math & Carr, PC|PO Box
        230759|Montgomery, AL 36123-0759 |||
2nd Chance Auto Sales |c/o Richard C. Dean, Jr., Esquire|PO Box 1028|Montgomery, AL
        36101-1028| ||
ALFA Mutual Insurance Company |P.O. Box 11000|Montgomery, AL 36191-0001| |||
ARS Account Resolution |P.O. Box 459079|Fort Lauderdale, FL 33345-9079| |||
Ace Cash Express |1231 Greenway Drive, Suite 600|Irving, TX 75038-2511| |||
Ace Title Loan |3038 Woodley Road|Montgomery, AL 36116-3149| |||
Alabama Department of Human Resources |P.O. Box 304000|Montgomery, Alabama
        36130-4000| |||
Amerifinancial Solutions, LLC |PO Box 65018|Baltimore, MD 21264-5018| |||
Antero Capital LLC |12600 W Colfax Ave|Denver, CO 80215-3733| |||
Auto Express Inc. |901 W South Blvd|Montgomery, AL 36105-3020| |||
Chambless Math & Carr PC |PO Box 230759|Montgomery, AL 36123-0759| |||
Charter Communications |8413 Excelsior Drive 120|Madison, WI 53717-1970| |||
Eastern Account System |PO Box 837|Newtown, CT 06470-0837| |||
Easy Money |CCF Holdings, LLC|6785 Bobcat Way; Suite 200|Dublin, OH 43016-1443| ||
First-Sun Finance |3209 Atlanta Highway|Montgomery, AL 36109-3435| |||
G L A COLLECTION CO INC|PO BOX 588|GREENSBURG IN 47240-0588||||
Gold Key Credit |16070 Aviation Loop Drive|Brooksville, FL 34604-6802| |||
Green Dot Bank |PO Box 472|Kingston, NJ 08528-0472| |||
Holl Crd |P O Box 230609|Montgomery, AL 36123-0609| |||
Internal Revenue Service |2525 Capitol Street|Suite 107, M/S INSOLVENCY|Fresno, CA
        93721-2227| ||
Internal Revenue Service |Post Office Box 7346|Philadelphia, PA 19101-7346| |||
Jimmie & Ruth Parks |4417 Dilworth Court|Montgomery, AL 36108-4908| |||
Jonathan B. Marbury |2023 Amos Street|Montgomery, AL 36107-1009| |||
Linda Denise Tyler |2023 Amos Street|Montgomery, AL 36107-1009| |||
McCalls Affordable Bail Bonds |c/o Darby Law Firm|PO Box 3905|Montgomery, AL
        36109-0905|
Navy Federal Credit Union |PO Box 3000|Merrifield VA 22119-3000| |||
Pendrick Capital Partners LLC|Attn Brian Wilson|8902 Otis Ave|Suite 111A|Indianapolis IN
        46216-1077|
Radiology Group |P O Box 230609|Montgomery, AL 36123-0609| |||
Radiology Group-Jackson Hospital |1725 Pine Street|Montgomery, AL 36106-1117| |||
Rapid Bail Bonds |c/o Richard C. Dean, Jr.|PO Box 1028|Montgomery, AL 36101-1028| ||
Sequium Asset Solution |1130 Northchase Pkwy|Marietta, GA 30067-6413| |||
Spire, Inc., fka Alabama Gas Company |Bankruptcy Department|2101 6th Avenue
        North|Birmingham, AL 35203-2761| ||
State of Alabama-DHR/Alexandria Taylor |Child Support Division|50 North Ripley
        Street|Montgomery, AL 36104| ||
State of Alabama-DHR/Starrdidra Edwards |Child Support Division|50 North Ripley
        Street|Montgomery, AL 36104| ||
State of Alabama-Department of Revenue |Legal Division|PO Box 320001|Montgomery, AL
        36132-0001| ||
Trident Asset Management |P.O. Box 888424|Atlanta, GA 30356-0424| |||
United States Attorney's Office |Middle District of Alabama|PO Box 197|Montgomery, AL
        36101-0197| ||
Anthony Bush |3198 Parliament Circle 302|Montgomery, AL 36116-0001||||


                                                   /s/ Paul D. Esco
                                                 PAUL D. ESCO (ASB-3772-O61P)
                                                 Attorney for Debtor


OF COUNSEL:
PAUL D. ESCO
ATTORNEY AT LAW, LLC
2800 Zelda Road; Suite 200-7
Montgomery, Alabama 36106
334/832-9100
334/832-4527 (fax)
E-mail: paul.esco@aol.com
